Per Curiam There was error in sustaining the demurrer to the amended additional replication. It shows that plaintiff’s cattle were in defendant’s field with the consent of the latter, and they passed thence upon the premises of the defendant through a breach in the partition fence, made by the cattle of the defendant. The breach thus made it was his duty to repair. Under such circumstances the defendant had no more right to take "up and hold plaintiff’s cattle, under the act of 1867, entitled “Domestic animals,” than he would have had if the breach in the fence had been made by the defendant himself instead of his -cattle. ■Reversed and remanded.